The opinion of the majority of the court holds that the evidence in this case is sufficient to sustain a conviction. With this contention I cannot agree. The defendant is charged with possession of a half gallon of whisky with intent to violate the prohibition laws.
The testimony on behalf of the state shows that the officers claim to have smelled a strong odor of whisky when they got into defendant's house. J. D. Klepper, a deputy sheriff, testifying for the state, in substance said: "When we drove up to the house the door was locked; when we got inside we smelled whisky; there was a fruit jar setting by the stool in the bathroom with a small quantity of whisky in it; the toilet had been flushed."
G. W. Simpson, an undersheriff, testifying for the state, in substance stated: "We opened the door and went immediately to the bathroom and there found a half *Page 250 
gallon jar with about one-half an inch of red whisky in the bottom; we smelled the fumes of whisky in the room."
This is all the testimony in the record as to any whisky being found in the defendant's home, and the greatest quantity any witness put it is one-half an inch in the bottom of the fruit jar. This amount is not sufficient to make it prima facie evidence of an intent to barter, sell, give away, or otherwise furnish the same.
I have read the record carefully, and I find no evidence on behalf of the state that shows, as stated in the majority opinion, that a fruit jar with an inch of whisky in the bottom was left in the bathroom. Some of the witnesses testified they found some empty bottles, corks, and a funnel on the defendant's premises. They do not state the number, or where they were found. In fact, it is an indefinite statement that these articles were found on defendant's premises.
The state, over the objection of the defendant, then went into the reputation of the defendant's place as being a place of public resort. Neal Christain, testifying for the state, was asked the following questions and gave the following answers: "Q. Mr. Christain, do you know whether or not Ross Hinkle's home is a place of public resort?"
After defendant's objection was overruled:
"A. We had a lot of complaints.
"Q. Have you had an opportunity to observe the traffic around the house? A. Yes, sir.
"Q. Just tell what leads you to believe that it was a place of public resort? A. Two cars drove in while we was there.
"Q. Did they stay there after you arrived? A. No." *Page 251 
In one answer witness says two cars drove up while the officers were there, and in the next he says they did not stay after we arrived. These two answers cannot be harmonized. If the two cars drove up to defendant's place while the officers were there, they could not stay there when the officers arrived, as they were not there. One or the other of the statements is incorrect, and clearly shows the officer was trying to bolster up his statement that the defendant's place was a place of public resort.
The fact that empty bottles, corks, and a funnel were found on defendant's premises is not evidence sufficient to sustain a charge of possession with intent to sell. I dare say that there is not a home in the state in or around which empty bottles, corks, or a funnel cannot be found. If Ross Hinkle is guilty, he ought to be punished, but he should not be punished upon such evidence as presented by the state. The record in this case clearly shows many questions were asked, and permitted by the court to be answered over the objections of the defendant, relating to the reputation of the defendant's place being a place of public resort, which was incompetent and tended to prejudice the rights of the defendant. I therefore insist that the testimony in this case is insufficient to sustain the conviction, and that the case should be reversed.